Citation Nr: 1731429	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a chronic low back disability, to include as due to undiagnosed illness.

2. Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.

3. Entitlement to service connection for chronic sleep apnea/hypersomnia, to include as due to undiagnosed illness.

4. Entitlement to service connection for chronic migraine headaches, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992, including service in Southwest Asia from December 1990 to March 1991 in support of Operations Desert Shield and Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

When the case was previously before the Board in May 2015 the claims listed on the title page of this remand were denied.  In addition, the Board denied the Veteran's claims of entitlement to service connection for hypertension, edema, irritable bowel syndrome (IBS), and renal stones (chronic nephrolithiasis).  The Veteran appealed the denials of all claims to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Memorandum Decision, the Court dismissed the Veteran's appeal regarding the claims of entitlement to service connection for edema and renal stones (chronic nephrolithiasis) and affirmed the Board's denial of the claims of entitlement to service connection for hypertension and IBS.  However, the Court vacated the portion of the May 2015 Board decision denying the claims of entitlement to service connection for a chronic low back disability, chronic fatigue, chronic sleep apnea/hypersomnia, chronic migraine headaches, and a chronic acquired psychiatric disorder, to include PTSD, and remanded those claims back to the Board.

The issues of entitlement to service connection for a chronic low back disability and chronic migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in Southwest Asia.

2.  The evidence is in equipoise as to whether the Veteran has carried a diagnosis of chronic fatigue syndrome to a degree of 10 percent or more for at least 6 months during the appeal period.

3.  The evidence is in equipoise as to whether the Veteran's depression is caused or aggravated by the service-connected fibromyalgia, chronic fatigue syndrome, and/or sleep apnea.  

4.  The Veteran does not have a diagnosis of PTSD.

5.  The evidence is in equipoise as to whether the Veteran's sleep apnea is aggravated by the service-connected fibromyalgia, chronic fatigue syndrome, and/or sleep apnea.  


CONCLUSIONS OF LAW

1.  In giving the Veteran the benefit of the doubt, the criteria for service connection for chronic fatigue syndrome are met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  In giving the Veteran the benefit of the doubt, the criteria for service connection for depression are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for PTSD are not met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  In giving the Veteran the benefit of the doubt, the criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Fatigue Syndrome

The Veteran claims that he is entitled to service connection for chronic fatigue syndrome as a result of his service in Southwest Asia.  A review of the record reflects that the Veteran served in Southwest Asia from December 1990 to March 1991.  As such, he has the requisite service to qualify him for service connection pursuant to 38 C.F.R. § 3.317.

A November 1995 private treatment record reflects complaints of fatigue of unclear etiology.  

A December 2007 private treatment record indicates that the Veteran was seen for chronic fatigue, which had been present since 1993.  It had been getting worse in recent months.  The fatigue consisted of lack of energy, exhaustion, and daytime sleepiness.  The diagnosis was chronic fatigue.  

A November 2008 private treatment record notes that the Veteran has had fatigue since 1993.  The fatigue was incapacitating at times.  He also had difficulty focusing and concentrating due to the fatigue.  

A December 2008 private treatment record reflects that in 1992 the Veteran had onset of chronic fatigue.  

A February 2012 VA examination report indicates that the Veteran presented with significant signs and symptoms of fibromyalgia, chronic fatigue syndrome, and sleep apnea since 2007,  and diagnoses of those disabilities in 2008.  

A March 2012 VA Gulf War examination report reflects that the Veteran had a current diagnosis of chronic fatigue syndrome.  It was noted that he reportedly began having fatigue in 1992.  He continued to have fatigue, but was able to work until 2007, at which time he was diagnosed by a private physician as having chronic fatigue syndrome.  The examiner noted that continuous medication was not required for control of the chronic fatigue syndrome.  It was also noted that the Veteran did not have acute onset chronic fatigue syndrome.  The examiner indicated that debilitating fatigue reduced the Veteran's activity level to less than 50 percent of the pre-illness level; and that had been the case for six months or more.  At the time of the examination, he had the following signs and symptoms of chronic fatigue syndrome: debilitating fatigue, generalized muscle achiness or weakness, migratory joint pain, inability to concentrate, and confusion.  The symptoms were near constant.  The examiner opined that the chronic fatigue syndrome did not result in any periods of incapacitation.  The examiner indicated that although the Veteran had been seen since December 2007 for chronic fatigue syndrome, his fatigue symptoms could be partially explained by his diagnosed depressive disorder and obstructive sleep apnea with hypoxia.  

The Board acknowledges the negative findings of record.  However, chronic fatigue is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection and nexus evidence is not required.  38 C.F.R. § 3.317.  The Board finds that the evidence is in equipoise as to whether the Veteran has had chronic fatigue syndrome during the appeal which is symptomatic to a degree of at least 10 percent or more for over six months not later than December 31, 2016.  In this regard, while there is conflicting evidence regarding whether there are incapacitating episodes of at least one, but less than two weeks total duration per year, there is also evidence of near-constant symptoms that restrict routine daily activities to 50 percent of the pre-illness level.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for chronic fatigue syndrome is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability, to Include PTSD and Sleep Apnea

The Veteran claims he is entitled to service connection for an acquired psychiatric disability other than PTSD because it is due to his other medical problems, including his service-connected fibromyalgia.  Notably, in a work history report found in the Social Security Administration (SSA) disability benefits records, the Veteran reported that his depression was due to his pain, fatigue, and cognitive problems.  The Veteran also claimed that he was entitled to service connection for sleep apnea.

A 2006 polysomnogram report showed no signs of sleep apnea.

A December 2007 private treatment record reflects that the Veteran was diagnosed with depressive disorder not otherwise specified.  He presented with depression, irritability, fatigue, difficulty concentrating, and decreased memory.  He had no family history of depression and had never had mood problems prior to the past few months.

A July 2008 private treatment record notes that the Veteran was diagnosed with depressive disorder not otherwise specified.  It was noted that he had no depression in the past.  All of his symptoms seemed to have gotten worse in the prior five months.  

A January 2009 private treatment record reflects that the overlapping symptoms of depression and fibromyalgia made it difficult to determine what was causing what.  

A March 2009 private treatment record reflects that the Veteran had a diagnosis of sleep apnea.  

An April 2009 private treatment record reflects that the Veteran was diagnosed with depressive disorder not otherwise specified.  

A January 2010 private treatment record reflects that the Veteran's depression may contribute to his troubled thinking, increased pain, and fatigue.  

A February 2012 VA mental disorders examination report reflects that the Veteran's service treatment records were negative for complaints, findings, or diagnoses of any acquired psychiatric disability.  The separation examination showed normal psychiatric examination.  The examiner noted that the Veteran presented with a history of significant depression since June/July 2008.  Since then, the Veteran's depression perpetuated during the course of fibromyalgia, chronic fatigue syndrome, and sleep apnea, which also manifested with symptoms that mimicked depression.  The Veteran had poor response to various medication trials targeted to fibromyalgia, chronic fatigue syndrome, and depression.  The examiner noted that the Veteran had a history of clinically significant depression; however, due to longstanding co-occurrence and perpetuation with fibromyalgia, chronic fatigue syndrome, and sleep apnea, it was impossible to determine whether the depression was primary or due to general medical conditions (fibromyalgia, chronic fatigue syndrome, and sleep apnea).  Further, it was impossible to separate the functional effects of each condition given the complex intertwine between fibromyalgia, chronic fatigue syndrome, sleep apnea, and depression.   

A March 2012 VA Gulf War examination report reflects that the Veteran was diagnosed with sleep apnea in 2009.  The examiner opined that the Veteran's sleep disturbances were attributed to the known diagnosis of sleep apnea. 

The record reflects that the Veteran has diagnoses of depression and sleep apnea.  A review of the record reflects that the fibromyalgia and chronic fatigue syndrome, both of which are service-connected, are inter-related with the depression and sleep apnea, to the extent that it is difficult to determine what is causing what.  Further, it was noted to be impossible to separate the functional effects of each condition given the complex intertwine between fibromyalgia, chronic fatigue syndrome, sleep apnea, and depression.  As such, the Board finds that the evidence is at least in equipoise as to whether the depression is caused or aggravated by the fibromyalgia and/or chronic fatigue syndrome, and whether the sleep apnea is aggravated by those service-connected disabilities.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for depression and sleep apnea is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The totality of evidence fails to support the finding that the Veteran has a diagnosis of PTSD.  None of the medical evidence indicates that the Veteran meets the criteria for a PTSD.  Indeed, a review of record fails to establish a diagnosis of PTSD at any time during the pendency of the appeal. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007);  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The only evidence suggesting the Veteran may have PTSD is private treatment records noting a diagnosis of rule-out PTSD.  A claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in the absence of a diagnosis of PTSD, the Veteran's claim fails.

The Board finds that a preponderance of the evidence is against finding that the Veteran has a current diagnosis of PTSD.  That being the case, the preponderance of the evidence is against the claim of entitlement to service connection for PTSD and that claim must denied. 38 U.S.C.A. §5107 (b). 


ORDER

Entitlement to service connection for chronic fatigue syndrome is granted.

Entitlement to service connection for chronic sleep apnea is granted.

Entitlement to service connection for depression is granted.

Entitlement to service connection for PTSD is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Memorandum Decision notes that the Board erred in its May 2015 decision because it did not provide adequate reasons and bases to support the negative credibility determinations as to lay statements regarding the onset of the claimed disabilities.  

Pursuant to the Appellant's Brief, the Veteran claims that he is entitled to service connection for a chronic low back disability and chronic migraine headaches as secondary to the service connected fibromyalgia.  A review of the record does not reflect that there is any medical opinion regarding the secondary theory of service connection.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination or examinations in order to determine the etiology of the Veteran's chronic low back disability and/or migraine headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's chronic low back disability and/or migraine headaches is/are etiologically related to the Veteran's military service, including environmental exposures during active service in Southwest Asia.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's chronic low back disability and/or migraine headaches are caused or aggravated by a service-connected disability (fibromyalgia, chronic fatigue syndrome, depression, and sleep apnea).  

All opinions must be accompanied by a complete rationale.  If the examiner opines that any of the above-noted questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


